DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 5-6, 9-10 and 12-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated Takeda et al. Takeda et al. (US Publication 2020/0059332 A1).
In regards to claims 1 and 5 Takeda et al. (US Publication 2020/0059332 A1) teaches a method of transmitting an uplink signal by a terminal in a wireless communication system, the method comprising: generating uplink control information (see paragraph 42; transmission of uplink control channel); determining a number N of a plurality of symbols in which the uplink control information is to be transmitted (see paragraph 48; A user terminal determines at least one of the period to allocate a long PUCCH (for example, the number of symbols)); mapping the uplink control information and a demodulation reference signal (DMRS) for the uplink control information to the plurality of symbols (see paragraph 157 for DMRS; see paragraph 94 and figures 5A-5B; FIG. 5A shows a case of mapping long PUCCHs to multiple frequency fields (enabling frequency hopping) configured in the same carrier, and FIG. 5B shows a case of mapping (enabling frequency hopping) long PUCCH to a frequency field that is respectively configured in different carriers. That is, in FIG. 5B, frequency hopping of long PUCCHs is enabled across multiple carriers); and transmitting the uplink control information and the DMRS to a base station, wherein, in case that a frequency hopping is applied to a transmission of the uplink control information, a number of symbols in a first hop is floor(N/2), and a number of symbols in a second hop is ceil(N/2) (see option 1 in paragraph 77; the user terminal controls the number of symbols of a long PUCCH to be equal as much as possible before and after a frequency hop (between long PUCCHs in different frequency fields) in a slot (option 1). For example, in a slot, the first part of a frequency hop (a long PUCCH mapped to the first frequency field) is constituted by half of the symbols of the slot length and the second part (a long PUCCH mapped to the second frequency field) is constituted by the rest of the symbols. Considering that the slot is constituted by an odd number of symbols, the number of symbols of the first part may be set to an integer by applying a floor function or a ceiling function (floor (slot length/2) or ceiling (slot length/2)) to ½ of the slot length; also see option 2 in paragraph 80; the user terminal may control the number of symbols of a long PUCCH to be equal as much as possible before and after a frequency hop, in the UL communication part in a slot (between long PUCCHs in different frequency fields) (option 2). For example, in the part of UL communication in a slot, the first part of the frequency hop is constituted by half of the symbols of the UL communication part and the second part is constituted by the rest of the symbols. Considering that the UL communication part is constituted by an odd number of symbols, the number of symbols of the first part may be set to an integer by applying a floor function or a ceiling function (floor (UL communication part/2) or ceiling (UL communication part/2)) to ½ of the UL communication part).
In regards to claims 2 and 6, Takeda teaches, receiving, from the base station, a message comprising information indicating the number N of the plurality of symbols and information indicating an application of the frequency hopping, wherein the message further comprises information indicating a frequency resource of the first hop and a frequency resource of the second hop (see paragraph 71; the radio base station reports information about whether to enable or disable intra-slot frequency hopping to the user terminal; also see figure 3; example of intra-slot frequency hopping).
In regards to claims 9 and 12, Takeda teaches a method of receiving an uplink signal by a base station in a wireless communication system, the method comprising: transmitting information related to transmission of uplink control information to a terminal (see paragraph 42; transmission of uplink control channel; see the transmitter in the base stations of figures 10-11); and receiving, from the terminal, the uplink control information (see the receiver in user terminals of figures 12-13) and demodulation reference signal (DMRS) for the uplink control information mapped to a plurality of symbols (see paragraph 157 for DMRS; see paragraph 94 and figures 5A-5B; FIG. 5A shows a case of mapping long PUCCHs to multiple frequency fields (enabling frequency hopping) configured in the same carrier, and FIG. 5B shows a case of mapping (enabling frequency hopping) long PUCCH to a frequency field that is respectively configured in different carriers. That is, in FIG. 5B, frequency hopping of long PUCCHs is enabled across multiple carriers), wherein, in case that a frequency hopping is applied to the transmission of the uplink control information and a number of the plurality of symbols is N, a number of symbols in the first hop is floor(N/2), and a number of symbols in the second hop is ceil(N/2) (see option 1 in paragraph 77; the user terminal controls the number of symbols of a long PUCCH to be equal as much as possible before and after a frequency hop (between long PUCCHs in different frequency fields) in a slot (option 1). For example, in a slot, the first part of a frequency hop (a long PUCCH mapped to the first frequency field) is constituted by half of the symbols of the slot length and the second part (a long PUCCH mapped to the second frequency field) is constituted by the rest of the symbols. Considering that the slot is constituted by an odd number of symbols, the number of symbols of the first part may be set to an integer by applying a floor function or a ceiling function (floor (slot length/2) or ceiling (slot length/2)) to ½ of the slot length; also see option 2 in paragraph 80; the user terminal may control the number of symbols of a long PUCCH to be equal as much as possible before and after a frequency hop, in the UL communication part in a slot (between long PUCCHs in different frequency fields) (option 2). For example, in the part of UL communication in a slot, the first part of the frequency hop is constituted by half of the symbols of the UL communication part and the second part is constituted by the rest of the symbols. Considering that the UL communication part is constituted by an odd number of symbols, the number of symbols of the first part may be set to an integer by applying a floor function or a ceiling function (floor (UL communication part/2) or ceiling (UL communication part/2)) to ½ of the UL communication part).
In regards to claims 10 and 13, Takeda teaches, transmitting, to the terminal, a message comprising information indicating the number N of the plurality of symbols and information indicating an application of the frequency hopping, wherein the message further comprises information indicating a frequency resource of the first hop and a frequency resource of the second hop (see paragraph 71; the radio base station reports information about whether to enable or disable intra-slot frequency hopping to the user terminal; also see figure 3; example of intra-slot frequency hopping).
Claim(s) 1, 3, 5, 7, 12 and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Document D1 (NPL titled Summary of E-mail Discussion: On Long PUCCH for NR; provided by the applicant in IDS).
In regards to claims 1 and 5 Document D1 (NPL titled Summary of E-mail Discussion: On Long PUCCH for NR; provided by the applicant in IDS) teaches a method of transmitting an uplink signal by a terminal in a wireless communication system, the method comprising: generating uplink control information (see 2nd to last page; Proposals for formats X and Y have 2 bits UCI); determining a number N of a plurality of symbols in which the uplink control information is to be transmitted (see the 2nd to last page; Proposals for formats X and Y; the forming of data symbols using the UCI bits); mapping the uplink control information and a demodulation reference signal (DMRS) for the uplink control information to the plurality of symbols (see the 2nd to last page; Proposals for formats X and Y; the forming of DMRS symbols); and transmitting the uplink control information and the DMRS to a base station, wherein, in case that a frequency hopping is applied to a transmission of the uplink control information, a number of symbols in a first hop is floor(N/2), and a number of symbols in a second hop is ceil(N/2) (see 3rd to last page; for a long PUCCH with N symbols, the hop occurs after the Xth symbols where X=floor(N/2) for ceil(N/2)).
In regards to claims 3 and 7, Document D1 teaches a message comprising information indicating an orthogonal cover code (OCC) to be applied to the uplink control information, wherein a sequence identified by information indicating the OCC is applied to the uplink control information and the DMRS (see the 2nd to last page; Proposals for format X; DM-RS for a PUCCH is a cyclic shift of a base sequence (e.g. a CAZAC or computer generated sequence) in frequency domain with Orthogonal Cover Code (OCC) in time).
In regards to claims 9 and 12, Document D1 teaches a method of receiving an uplink signal by a base station in a wireless communication system, the method comprising: transmitting information related to transmission of uplink control information to a terminal (see 2nd to last page; Proposals for formats X and Y have 2 bits UCI); and receiving, from the terminal, the uplink control information (see 2nd to last page; Proposals for formats X and Y have 2 bits UCI) and demodulation reference signal (DMRS) for the uplink control information mapped to a plurality of symbols (see the 2nd to last page; Proposals for formats X and Y; the forming of DMRS symbols), wherein, in case that a frequency hopping is applied to the transmission of the uplink control information and a number of the plurality of symbols is N, a number of symbols in the first hop is floor(N/2), and a number of symbols in the second hop is ceil(N/2) (see 3rd to last page; for a long PUCCH with N symbols, the hop occurs after the Xth symbols where X=floor(N/2) for ceil(N/2)).
In regards to claim 14, Document D1 teaches a message comprising information indicating an orthogonal cover code (OCC) to be applied to the uplink control information, and wherein a sequence identified by the information indicating the OCC is applied to the uplink control information and the DMRS (see the 2nd to last page; Proposals for format X; DM-RS for a PUCCH is a cyclic shift of a base sequence (e.g. a CAZAC or computer generated sequence) in frequency domain with Orthogonal Cover Code (OCC) in time).
Allowable Subject Matter
Claims 4, 8, 11 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY P PATEL whose telephone number is (571)272-3086. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY P PATEL/Primary Examiner, Art Unit 2466